Proceeding pursuant to CPLR article 78, inter alia, to compel the respondent Justice Leahy to issue an order with respect to his imposition of a $250 sanction against the petitioner.
Adjudged that the petition is granted, without costs or disbursements, to the extent that the respondent Justice Leahy is directed to sign an order with respect to the $250 sanction within five days after service upon him of a copy of this decision and judgment, with notice of entry.
*596The petitioner is entitled to a written order with respect to the imposition of the subject sanction in order to enable him to ascertain the proper procedure for seeking review thereof. Mangano, J. P., Thompson, Bracken and Spatt, JJ., concur.